Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Bruce Tolbert, a Justice of the Supreme Court, Westchester County, to determine the petitioner’s motion to vacate an order of protection issued in People v Ackridge, in the Supreme Court, Westchester County, under indictment No. 02-6168.
Ordered that the application to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is dismissed, without costs or disbursements.
The petitioner has failed to join persons who are necessary parties to the proceeding (see CPLR 1001). H. Miller, J.P., Cozier, Crane and Rivera, JJ., concur.